Citation Nr: 1218732	
Decision Date: 05/25/12    Archive Date: 06/07/12

DOCKET NO.  02-12 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a disability evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for substance abuse as secondary to service-connected PTSD.  

3.  Entitlement to a total disability evaluation based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and a friend
ATTORNEY FOR THE BOARD

B. R. Mullins, Associate Counsel 


INTRODUCTION

The Veteran had active service from October 1967 to September 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  These issues were previously denied by the Board in a September 2010 decision.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and in October 2011, the Court granted a joint motion to remand, returning the issues noted on the cover page of this decision to the Board for further adjudication.  

The Veteran was afforded a hearing before the undersigned Veterans Law Judge in September 2008 at the RO in Cleveland, Ohio.  A written transcript of this hearing has been prepared and incorporated into the evidence of record.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Regrettably, an additional remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran was last afforded a VA examination in December 2009 to determine the current level of severity of his service-connected PTSD.  According to the examiner, the Veteran did not meet the criteria for a diagnosis of PTSD, and as such, it was concluded that his PTSD was in remission.  The examiner also determined that the Veteran's psychiatric symptoms were of insufficient severity to result in any occupational and social functioning.  This examination is in stark contrast with an August 2009 private psychiatric evaluation in which the Veteran was determined to be unemployable due to the severity of his highly disruptive symptoms that interfered with his daily functioning.  A global assessment of functioning (GAF) score of 36 was also assigned at this time.  

In essence, the record contains two examination reports prepared within close proximity to one another.  One of these reports suggest that the Veteran is unable to function and is virtually isolated due to severe psychiatric symptomatology while the other suggests the Veteran's PTSD is in remission resulting in no occupational or social impairment.  Due to the drastic differences in these two evaluations, the Board determines that the Veteran must be afforded an additional examination that takes into consideration both of these reports and attempts to reconcile their findings.  

Furthermore, the December 2009 VA examiner opined that the Veteran's polysubstance abuse was a comorbid condition that was less likely than not related to his PTSD (that was currently in partial remission).  The examiner explained that the Veteran had previously made statements suggesting that he drank or used drugs because he enjoyed the activities.  However, as noted in the October 2011 joint motion for remand, consideration has not been given to the evidence of record relating the Veteran's polysubstance abuse to his psychiatric disability.  Specifically, a VA counseling record dated May 1993 notes that the Veteran's PTSD symptoms "possibly play some part in his alcohol and drug abuse involvement."  A March 1994 evaluation prepared for the Social Security Administration (SSA) also indicates that the Veteran's polysubstance abuse was a way to deal with his PTSD symptoms.  The VA examiner assigned to the Veteran's case should offer an opinion as to whether it is at least as likely as not that the Veteran's polysubstance abuse is secondary to service-connected psychiatric symptomatology.  The above noted records must be considered and discussed.  

Finally, the Veteran has argued that his PTSD has resulted in an inability to obtain or maintain gainful employment.  As already noted, the December 2009 VA examiner concluded that there was no occupational impairment, while the August 2009 evaluator concluded that there was total occupational impairment.  An opinion is needed that considers and reconciles these wildly different opinions.  The fact that a veteran is unemployed is generally insufficient to demonstrate that he is "unemployable" within the meaning of pertinent VA laws and regulations.  Instead, a longitudinal review of all of the evidence is necessary in order to obtain a full understanding of the case.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

The Board recognizes that the Veteran's representative has submitted an opinion dated February 2012 from a psychiatrist with the initials J. M.  However, it is unclear how much weight to provide this opinion.  In addition to not actually interviewing the Veteran, Dr. M relied in part on the statements of the Veteran's "lifelong friend."  It is unclear what training this individual has that provided her with the ability to describe psychiatric symptomatology.  For example, this individual opined that the Veteran was unemployable due to his symptomatology.  However, without knowing more about the individual offering such an opinion, the Board is not prepared to make a final decision relying entirely on a decision that may be based in part on opinions offered by an unknown individual of unknown training.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a VA examination with an appropriate specialist(s) to determine the current level of severity of his service-connected PTSD.  The Veteran's claims file and a copy of this remand must be made available for review by the examiner prior to the date of examination.  The examiner is asked to perform all necessary tests and studies, and describe in detail all of the symptomatology associated with a service-connected psychiatric disorder.  

In addition, the examiner should consider and discuss the opposing opinions of August 2009 and December 2009.  Specifically, the examiner should opine as to whether the Veteran does suffer from an active psychiatric disorder, and if so, what degree of occupational and social impairment results from this disorder.  

The examiner should also specifically opine as to whether it is at least as likely as not that the Veteran is incapable of securing or maintaining gainful employment due solely to his service-connected disabilities.  Again, the opposing opinions of August 2009 and December 2009 should be discussed and considered.  The examiner should also review and discuss the report of Dr. M dated February 2012 when formulating an opinion.  

Finally, the examiner is asked to opine as to whether the Veteran's polysubstance abuse is secondary to any service-connected psychiatric symptomatology.  In reaching such an opinion, the examiner should note and discuss the evidence of May 1993 and March 1994 that suggests a possible association between the two.  

A complete rationale must be provided for all opinions offered, and the examiner must consider and discuss the Veteran's lay statements regarding the overall severity of his symptomatology.  

2.  After completion of the above, the claims should be reviewed in light of any new evidence.  If the claims are not granted, the Veteran and his representative should be furnished an appropriate supplemental statement of the case (SSOC) and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



